Case 4:20-cv-03537 Document1 Filed on 10/14/20 in TXSD Page 1of 5

s

PRISONER'S CIVIE RIGHTS COMPLAINT (Rev. 05/2015)

IN THE UNFPED STATES DISTRICT COURT soars
FOR THE Sauthem DISTRICT OF TEXAS sou bie pitt of TE

Houston DIVISION
4 4 2020

Ci
Brandon \ AY lorter Sk
Plaintiff's Name and [D Number David J, Bradley, Clerk of Court

Harris Gordy Sherif PS CFhce Sai |

Place of Confinement
CASE NO.
(Clerk will assign the number)

 

NASA. Spa ce. Cater JOOLE Mast Puy

Defendant’s Name and Address

Defendant’ s Name ‘and Address ~

 

Defendant’s Na s Name and Address
(DO NOT USE “ET AL.’)

 

INSTRUCTIONS - READ CAREFULLY
NOTICE:
Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep
a copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If you need additional space. DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON IT.
3. Youmust file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18. Federal Rules of Civil Procedure. Make a short and
plain statement of vour claim, Rule 8, Federal Rules of Civil Procedure.

4, When these forms are completed, mail the original and one copy to the clerk of the United States district court
tor the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID), the list labeled as "VENUE LIST™ ts posted in your unit
law library. [tis a list of the Texas prison units indicating the appropriate district court. the division and an address
list of the divisional clerks.

FILING FEE AND IN FORMA PAUPERIS (1FP

LL052-8-16

seonters vse EET EE

 
Case 4:20-cv-03537 Document1 Filed on 10/14/20 in TXSD Page 2 of 5

\
- 1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. Ifyoudo not have the necessary funds to pay the fee in full at this time. you may request permission to proceed
in forma pauperis. In this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your imate trust account. [you are an inmate in TDCJ-CID, you can acquire the
application to proceed fn forma pauperis and the certificate of inmate rust account, also known as i forma
pauperis data sheet, from the law library at your prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides “..1f a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.” See 28 U.S.C.
$1915. Thus, the court is required to assess and, when funds exist. collect, the entire filing fee or an initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. [f you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, if appropriate,
assess and collect the entire filing fee or an initial partial filing fee, then monthly installments from your inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis.)

4. Ifyou intend to seek in forma pauperis status, do not send your complaint without an application to proceed
in forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting
it to the court.

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any motion for any
other relief. Failure to filea NOTICE TO THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

1. PREVIOUS LAWSUITS:
A. Have you filed any other lawsuit in state or federal court relating to your imprisonment? VYES NO
B. If your answer to “A” is “yes,” describe each lawsuit in the space below. (If there is more than one

lawsuit, describe the additional lawsuits on another piece of paper. giving the same information.)
1. Approximate date of filing lawsuit: g Bol2ro |

 

2. Parties to previous lawsuit:

Plaintitis) Brandon \ay Gd
Defendant(s) Hox Khon Police Department

Court: (if federal, name the district: if state, name the county.) |

4. Cause number: AL 20-¢ Cl- (3320\ _ _

Name of judge to whom case was assigned: Davi id Uke oe
6. Disposition: (Was the case dismissed, appealed. still pending?) SHI i Perdino,

 

 

 

Go

{a

7. Approximate date of disposition: -

“IL PLACE OF PRESENTCONFINEMENT: Hoyyi3, Curty Soil

to

| LLO5S2-8-16

 
Case 4:20-cv-03537 Document1 Filed on 10/14/20 in TXSD Page 3 of 5
HH. EXHAUSTION OF GRIEVANCE PROCEDURES:
Have vou exhausted all steps of the instttudional grievance procedure? VES ONO

Attach a copy of your final step of the grievance procedure with the response supplied by the institution.

IV. PARTIES TO THIS SUIT:

A. Name and address of plaintiff: Kraudon oe Jay. (2 reer Tol N Sar etiate a

B. Full name of each defendant. his official position, his place of
employment, and his full mailing address.

pefendaniit: VASA Spee Crter 160. Nase PRua).

7 \ f Briefly deseribe the act(s) or omission(s) of this defendant which you claimed harmed you. |
ie 32 0 « he a ¢ e ° 7 :
oie Cue dre! Unusua) Pu his lent Obstruchton OF Juste, Tamperia with edvicleace, Lost OF (Wega.

Defendant #2: _

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant#3:

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #4:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #5:

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

V. STATEMENT OF CLAIM:

oe)

LL052-8-16
VI.

VIE.

VIL.

Case 4:20-cv-03537 Document1 Filed on 10/14/20 in TXSD Page 4of5

State here in a short and plain statement the facts of your case. that is, what happened, where did it happen,

when did it happen. and who was involved. Describe how each defendant is involved. You need not give any
legal arguments or cite any cases or statutes. Ho you intend to allege a number of related claims, number and
set forth each claim ina separate paragraph. Attach extra pages if necessary. but remember the complaint must
be stated briefly and concisely. IF YOU VIOLATE THIS RULE. THE COURT MAY STRIKE YOUR
COMPLAINT.

Crenting A An ftdive Lik@ Tine OF Living Ky MASAS SPA Cis hevrable a
Moments Postal On. ~Sedal Meclia, Onl . lor Necessa SCu. Government PS nt-Neistant
trom | Thet Takes On Going Visval itn Ave oy jy Teanpeting With funtiove|Hdwsnets,
lice Laveshiood\ ons _ Having SRA N10 Ful Arrest And Gnictions, Ln Gvil

Corspicacyaahidirg fel Netting tor Leaalins Detective's Grievance tnd Envy,

My Music Stolen Taxes Ay OFAILCopyRisicr, But AcKnewledae OF Sailite Coperas
Prook by NASA Space. Center Team p with AagatnerctAnd Recher. (Fer
OF Nina Fron “Knadivivals On Social Media, Gives Grea] Balances And Nelet.

Nluch ol n and Confidence ches stowed Wy \iay OF Thinking tor This UnlowFul.

Cusidey, ee

RELIEF:

 

   

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.

+ Ok foe Comes! nocrlor “8 \Al we OF abe Zit on, Prod Porshe Darnayes Avaything n

GENERAL BACKGROUND INFORMATION:

 
     
 

A. State, in complete form, all names you have ever used or been known by including any and all aliases.

B. List all TDCJ-CID identification numbers you have ever been assigned and all other state or federal prison

or FBI numbers ever assigned to you. NV LA-

 

SANCTIONS:
A. Have you been sanctioned by any court as a result of any lawsuit you have filed? YES -~ NO

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper and answer the same questions.)

1. Court that imposed sanctions (if federal. give the district and division):
2. Case number: VAR
rT

3. Approximate date sanctions were imposed:

 

4. Have the sanctions been lifted or otherwise satisfied? YES NO

LLO52--8-16

 
. . 5 e pe BM const oie gaat” Gin igi gsi epg iee Oa No es AM yg a Sail BBE RE i RE RR 5 ite ss etien igtgn AAAI Se nad
ee ee me ell ee Ak csc eect ssugnillel ORE SE siti a ESE ae ~ Mia ™ aici,

HARRIS COUNTY SHERIFF'S OFFICE JAIL SE WENHARTH US. POSTAGE)» prrney sowes
Name: Kyancen \ay Carter Atta

SPN: CZUESS3S2 call SD
Street Zoi _N. San Sacto
HOUSTON, TEXAS 77002 @

agramark pr”

§ Nite, c
Uther, states

fae Cou
FE; W0F , rts le 4 ‘ Lo i - A } ren | al
Leg Tere Clerk United States Dist it Court

FS bag Socthan Di HI OF Pexas

I N D I G E N T* “ey “et oF 0, fe CTR Bor Clolo
unt

Ho uston ) bee S “T7208

 

 

ea i ZIP 77002 $ 000.65°

00003687840CT 12 2020

 

SFEUSELCGO BOOS EDdpbeDaneg}ELDG FH pedtd afd figg faa fffde diay eth std agpasll

v-03537 Documenti Filed on 10/14/20 in TXSD Page 5of5

Case 4.204
